DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment on 09/02/2021.  Claims 1-17 are pending, with claims 1-8 and 15-17 pending.  The earliest effective filing date of the present application 10/13/2017. 

Drawings
The drawings are objected to.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all of the claimed subject matter is not disclosed in the Drawings.  For instance, Applicant does not show any drawing relating to a first instance of a sales tax calculation engine and a second tax calculation engine, and how these instances are operating within the method. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0268015 to Sugaberry (“Sugaberry”) in view of U.S. Pat. Pub. No. 2014/0351105 to Hamm (“Hamm”) in further view of U.S. Pat. Pub. No. 2012/0323749 to Lapidus (“Lapidus”).

	With regard to claim 9, Sugaberry discloses the method for detecting transaction-specific data discrepancies among processing instances executing on geographically-distributed computing entities, the method comprising: 
 	receiving transaction-specific data via first network communications channel associated with a first processing instance operating on an operations computing entity, wherein the transaction-specific data is generated by an edge computing entity that is geographically- spaced from the operations computing entity (see [0145], where user has phone and scans/collects data which then causes this input to be sent to remote system and then the system operating in “first processing instance” to generate the transaction-specific data); 
 	generating, via the first processing instance of the operations computing entity, secondary transaction- specific data for the transaction (see e.g. [0145] where the edge computing entity could be the user’s phone, where the phone scans or reads all of the information, where this acts as input into system where the system then generates via the “first 
as shown in Fig 11A: 
    PNG
    media_image1.png
    207
    432
    media_image1.png
    Greyscale
) based at least on part on a tax data stored in a non-transitory memory storage area (see where Fig. 11A has Tax1 and Tax2 for the products being purchased, where these are different taxes to, for example, properly bill for distinctions in tax such as food and clothes where food might be tax free and clothes are taxed; see [0082] “A commercial off-the-shelf (COTS) database 200 or a computer or network file system (referred to herein as a "COTS Database") can be utilized for persistent storage, while the high-performance in-memory indexing and search technologies are implemented in Search Engines 210(1) to 210(n) that operate as cooperating threads or tasks within the overall architecture (for example, searching for competitor data for a given product, jurisdictional sales tax data, service, product provider or service provider data from one or more cloud-based servers supporting the client networks).”; [0146]);  
 	generating, via the first processing instance, completed transaction data based at least in part on the transaction specific data and the secondary transaction specific data (see Fig. 11A, at 1101-1102; [0146]); 
	transmitting, via the first processing instance, at least a portion of the completed transaction data for delivery to the edge computing entity (see Fig. 13, where user is presented with potential errors at 1315);
 	receiving at least a portion of the completed transaction data from the edge computing entity at a second processing instance operating on the operations computing entity via a second network communications channel (see Fig. 11A, 1102, “The data extracted from various data acquisition devices such as NFC tag readers, cameras, bar code readers and the like may be stored therefrom by known parsing software in respective product or service or 
 	AttyDktNo. 064016/510077generating, via the second processing instance of the operations computing entity executing a second sales tax calculation engine, audit data for the transaction (see [0146]; The examiner notes that this is a 103 obviousness rejection, where merely repeating elements such as including a first and second sales tax calculation engine is obvious as a duplication of parts, see MPEP 2144.04(VI)(B); see also, above, lack of written description 112 rejection); 
 	identifying, via the second processing instance of the operations computing entity, one or more discrepancies between the secondary transaction- specific data and the audit data (see [0146] “a sales tax error”); and 
 	generating, via the second processing instance of the operations computing entity, a record upon the detection of a discrepancy between the secondary transaction-specific data and the audit data (see Fig. 11A, 

    PNG
    media_image2.png
    239
    467
    media_image2.png
    Greyscale
).  
 	Sugaberry is silent regarding “and the second processing instance is distinct from the first processing instance operating on the operations computing entity.” and the specifics of where there is a first instance and a second instance of the sales tax calculation engine, as claimed. However, the examiner refers Applicant to Sugaberry at [0082], which teaches that “the high-parallelized by allocating separate computational resources to each component, such as a Search Engine 210(1) to 210(n), by allocating multiple computational resources to any component, as occurs in a Search Engine 210 that utilizes multiple threads, or using a combination of these methods.” (emphasis added).  Accordingly, the examiner finds that it would have been obvious, as taught by Sugaberry, to combine these teachings of Sugaberry with the primary teachings of Sugabery to show that the operating entity can have multiple engines with its own separate processing instance(s), as claimed, where this is performed so that, for instance, in a large department store the head store manager can review the data from all of the different stores in a search database, as taught at Sugaberry at [0082].
 	Sugaberry is silent regarding where the second network communications channel is distinct from the first network communications channel.  
 	Hamm teaches at e.g. [0007-8], [0014] etc. that it would have been obvious to one of ordinary skill in the sales tax management art to include the ability to import transaction data file from first instance via receiving transaction file, and then further at a second instance via receiving the transaction at the web/cloud based computer program or service, where the web-based computer program checks the transaction details including verifying the accuracy of sales tax charged, reviews for discrepancies, and “[t]he computer program also notifies the user if the total tax due in a jurisdiction differs from that which was collected and stored in the data file and creates a notification to put the user on notice of such discrepancy, where this is performed in order to ensure the data is accurate and to put the necessary parties on notice of any discrepancies found in the transactions data.  
	Therefore, it would have been obvious to one of ordinary skill in the tax art at the time of filing to modify the teachings of Sugaberry with the ability to import transaction data file from first instance via receiving transaction file, and then further at a second instance via receiving the transaction at the web/cloud based computer program or service, where the web-based computer program checks the transaction details including verifying the accuracy of sales tax charged, reviews for discrepancies, and “[t]he computer program also notifies the user if the total tax due 
	Further, Sugaberry is silent regarding the specific “tax data matrix” (emphasis added to show distinction).  However, a tax data matrix in order to determine proper tax rate for any given item, is common practice in the tax art.  Lapidus teaches at e.g. Figs. 1, 5, [0067], [0070], [0071], [0082], etc. that it would have been obvious to one of ordinary skill in the tax art to utilize a tax matrix is order to determine how much sales tax is required to be paid for any given transaction in any jurisdiction.  
	Therefore, it would have been obvious to one of ordinary skill in the tax art to modify the teachings of Sugaberry to utilize a tax matrix, as shown in Lapidus, in order to determine how much sales tax is required to be paid for any given transaction in any jurisdiction.  

	With regard to claim 10, Sugaberry further discloses where: generating secondary transaction-specific data for the transaction via the first processing instance of the operations computing entity comprises executing a first copy of programming instructions (see Fig. 11A, 1101 where secondary data is generated); and generating audit data for the transaction via the second processing instance of the operations computing entity comprises executing a second copy of programming instructions (see Fig. 11A, 1103, YES where discrepancy data is generated), wherein the first copy and the second copy include identical programming instruction portions (the identical programming portions are that the processing of both relates to the same company).  

With regard to claim 11, Sugaberry further discloses where: initiating a transaction via an edge computing entity comprises initiating a sales transaction (see [0145] “Let's assume that a customer goes to a large, nation-wide department store to shop and places food and clothing in a shopping cart.  The shopper may use their intelligent NFC device or camera to collect and scan bar code or NFC tag or other product identification data available to it.”); and generating secondary transaction-specific data and generating audit data each 
	With regard to claim 12, Sugaberry further discloses where: transmitting at least a portion of the transaction-specific data comprises: generating a transaction data file corresponding to a transaction (see Fig. 11A, 1101); and transmitting the transaction data file to the first processing instance via a corresponding communication channel (see Fig. 11A, transferred to Product database etc. at 1102); and42 AttyDktNo. 064016/510077generating secondary data for the transaction via the edge computing entity comprises: detecting the occurrence of a trigger event (see Fig. 11A, trigger event is scan input); and generating the secondary transaction-specific data for the transaction via the edge computing entity (see all the secondary transaction data that was generated and then received in database as shown in 1102).  

With regard to claim 13, Sugaberry teaches where the trigger event is an input.  See Fig. 11A.  The examiner notes that Sugaberry does teach the concept, albeit in a different context, of waiting a period of time before acting.  See Sugaberry at [0147].  The examiner finds that one of ordinary skill in the art at the time of filing would have modified the “trigger event” in Sugaberry to wait a period of time following the input in order to allow further action, where this is beneficial in order to ensure that the inputted data is input into the database before proceeding to the next step of the process.   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaberry, Hamm, and Lapidus, in view of Veltman, Noah (2013). Web APIs for non-programmers (hereinafter URL).

	With regard to claim 14, Sugaberry is silent regarding where data can be transmitted via URL.  However, URL teaches at e.g. pages 4-6 that data can be sent via URL(s), where this is beneficial in order to specifically transmit or request data.  Therefore, it would have been obvious to one of ordinary skill in the URL art at the time of filing to modify Sugaberry to include the ability to send data via URLs (and to request data), as taught by URL, where this is performed in order to specifically transmit or request data.


Response to Arguments
The examiner has withdrawn the previously-made rejections under 35 USC 112 based on the amendments provided.  
Applicant argues that the examiner’s previous rejection is misplaced as it does not address the first instance of a sales tax calculation engine and a second instance of the sales tax calculation engine.  The examiner notes that these limitation(s) were not in the previous claim set so the previous rejection wouldn’t address that, as this was not required.  The examiner finds Applicant’s arguments misplaced.  Further, Applicant appears to argue that the cited references do not teach or suggest “the use of separate processing instances each executing respective instances of a tax calculation engine.”  The examiner respectfully disagrees.  The examiner refers to the rejection above, which states: Sugaberry is silent regarding “and the second processing instance is distinct from the first processing instance operating on the operations computing entity.” and the specifics of where there is a first instance and second instance of the sales tax calculation engine, as claimed. However, the examiner refers Applicant to Sugaberry at [0082], which teaches that “the high-performance in-memory indexing and search technologies are implemented in Search Engines 210(1) to 210(n) that operate as cooperating threads or tasks within the overall architecture”, and further teaches that multiple engines can be used for the storing, search, and retrieval functions.  Further yet, Sugaberry at [0082] teaches that “The application can be parallelized by allocating separate computational resources to each component, such as a Search Engine 210(1) to 210(n), by allocating multiple computational resources to any component, as occurs in a Search Engine 210 that utilizes multiple threads, or using a combination of these methods.” (emphasis added).  Accordingly, the examiner finds that it would have been obvious, as taught by Sugaberry, to combine these teachings of Sugaberry with the primary teachings of Sugabery to show that the operating entity can have multiple engines with its own separate processing instance, as claimed, where this is performed so that, for instance, in a large department store the head store manager can review the data from all of the different stores in a search database, as taught at Sugaberry at [0082].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687